IN THE SUPREME COURT OF IOWA

                                 No. 19–1681

             Submitted November 17, 2021—Filed June 24, 2022
                        Amended August 24, 2022

WILLARD B. McNAUGHTON,

      Appellant,

vs.

STANLEY E. CHARTIER, JEANINE K. CHARTIER, CHAR-MAC, INC., CITY
OF LAWTON, and ABILIT HOLDINGS, LLC,

      Appellees.
_________________________________

STANLEY E. CHARTIER, JEANINE K. CHARTIER, and CHAR-MAC, INC.,

      Counterclaim Plaintiffs,

vs.

CITY OF LAWTON,

      Defendants to Counterclaim.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Woodbury County, Jeffrey A.

Neary, Judge.



      The defendant requests further review of a court of appeals decision

declaring the parties’ rights in an easement and reversing an award of attorney
                                        2


fees under the common law. DECISION OF COURT OF APPEALS AFFIRMED;

DISTRICT COURT JUDGMENT REVERSED AND CASE REMANDED.



      McDonald, J., delivered the opinion of the court, in which Appel,

Waterman, Mansfield, and Oxley, JJ., joined. McDermott, J., filed a dissenting

opinion, in which Christensen, C.J., joined.



      Angie J. Schneiderman and Coyreen R. Weidner of Moore, Corbett,

Heffernan, Moeller & Meis, L.L.P., Sioux City, for appellant.



      Chad C. Thompson of Thompson, Phipps & Thompson LLP, Kingsley, for

appellees Stanley E. Chartier, Jeanine K. Chartier, and Char-Mac, Inc.



      Kevin H. Collins and Sarah J. Gayer of Nyemaster Goode, PC, Cedar

Rapids, for appellee AbiliT Holdings, LLC.



      Douglas L. Phillips of Klass Law Firm, L.L.P., Sioux City, for appellee City

of Lawton.
                                        3


McDONALD, Justice.

      Willard McNaughton entered into an easement agreement with Jeanine

and Stanley Chartier to allow a small part of a road to pass through

McNaughton’s property. The road was used to access the Chartiers’ business on

their adjacent property. The agreement provided that it was a “ ‘private’ easement

granted for the use and benefit of the parties . . . and [was] not to be construed

as an easement for the use and benefit of the general public.” When the Chartiers

later sold their business and property, litigation regarding a paved portion of the

easement ensued. The district court held McNaughton’s right and interest in the

disputed area had been extinguished. In the district court’s view, McNaughton

had “dedicated [a] concrete portion of the easement to the [c]ity” because, among

other things, the public had used the easement as the parties had agreed and

because McNaughton had “never attempted to restrict the use of the concrete

portion of the easement area.” The court of appeals reversed the district court,

and we granted the Chartiers’ application for further review. For the reasons

expressed below, we affirm the decision of the court of appeals.

                                        I.

      In 1998, McNaughton purchased property bordering the southern edge of

the City of Lawton (City). The property was located directly south of U.S.

Highway 20 (which runs east to west) and was accessible from the highway via

a private driveway leading to a garage on McNaughton’s property.

      In 1999, Jeanine and Stanley Chartier, McNaughton’s sister and

brother-in-law, purchased the adjoining lot east of McNaughton’s property. The
                                        4


Chartiers purchased the property to develop an assisted living facility. To get

access from the assisted living facility to the highway, McNaughton and the

Chartiers sought approval from the Iowa Department of Transportation (IDOT)

for a special access connection. IDOT approved the request but required the

special access connection to line up directly with Cedar Street, a north–south

street located across the highway from McNaughton’s property. The Chartiers

agreed to the location of the special access connection, which was to be a short

road running south off Highway 20 abutting McNaughton’s driveway. The short

road connected with an east–west road, now known as East Char-Mac Drive,

which provided access to the Chartiers’ business and property. Below is a trial

exhibit depicting the properties and roadways at the time of trial.




      To accommodate the special access connection to Highway 20, the

Chartiers entered into a written easement agreement with McNaughton in 1999.
                                         5


The easement gave the Chartiers and their business invitees the right to access

a small portion of McNaughton’s property. The easement extended twenty-three

feet west from the Chartiers’ property line and eighty feet south from the

highway. As relevant here, the easement agreement (which referred to the

Chartiers collectively as “Chartier”) provided:

            3. Chartier desires to acquire an easement for ingress and
      egress across a portion of McNaughton’s real estate to provide
      Chartier with an access between their real estate and U.S. Highway
      20.

           4. McNaughton is willing to grant an easement to Chartier
      pursuant to the terms and conditions set forth in this Agreement.

            ....

            6. The Easement rights granted herein are for the
      exclusive use and benefit of Chartier, and the residents, guests,
      and other invitees of the assisted living facility located on
      Chartiers’ property. The easement rights granted herein may not
      be assigned by Chartier to any other party or parties without the
      express written consent of McNaughton or his successors or
      assigns. It is specifically understood that this Agreement
      creates a “private” easement granted for the use and benefit of
      the parties identified in this paragraph and is not to be
      construed as an easement for the use and benefit of the general
      public.

            7. As additional consideration for the grant of easement
      herein, Chartier shall be obligated to take all action necessary to
      [e]nsure that the town of Lawton, Iowa, becomes contractually
      obligated to maintain the easement area for use consistent with the
      easement rights granted hereunder.

            8. This instrument may not be modified except by written
      instrument executed by all of the parties hereto or by their legal
      successors and/or assigns.

(Emphases added.) Shortly after McNaughton and the Chartiers entered into the

easement agreement, the City paved and completed other improvements to the
                                         6


access road. The paved access road is thirty-six feet across. Only thirteen feet by

sixty feet of the paved access road is within the parties’ private easement. Traffic

entering the assisted living facility now treats the portion of the access road

within the parties’ private easement as a southbound lane before turning east

onto East Char-Mac Drive.

      The City asked McNaughton on several occasions in the early 2000s to

dedicate the paved portion of the easement to the City. McNaughton refused each

request. His testimony regarding his refusal was corroborated by a letter he wrote

to the City in January 2004 regarding maintenance of the street. In that letter,

he referred to the “easement that [he] gave [his] sister.” He explicitly rejected the

City’s request that he give the City an “easement [through his] property.” He said

“there is not a chance in hell that I will cooperate with any concession to the

town.” It appears one of the reasons McNaughton refused to dedicate the

easement to the City was the City’s failure to maintain the paved portion of the

easement. The private easement agreement required the Chartiers to ensure the

City would maintain the paved portion of the easement. The City sent

McNaughton a letter promising to provide snow removal, maintenance, and

repairs. McNaughton testified the City removed snow only a few times and

generally had failed to maintain the paved portion of the easement. For their

part, the Chartiers did not dedicate East Char-Mac Drive to the City until 2012.

      Around 2018, Jeanine began             experiencing health problems that

necessitated the sale of the Chartiers’ business and property. AbiliT Holdings,

LLC, emerged as a potential buyer. The Chartiers informed AbiliT about the
                                        7


easement. They discovered McNaughton had never recorded the easement

agreement. Jeanine asked McNaughton to sign a Clarification of Easement,

which stated the Chartiers’ successors or assigns could access Highway 20 using

the easement. She offered McNaughton $15,000 in exchange for his agreement.

McNaughton refused. McNaughton then filed a copy of the easement agreement

with the county recorder.

      Although McNaughton would not sign the Clarification of Easement,

McNaughton told the Chartiers he would not stand in the way of the sale to

AbiliT. The Chartiers and AbiliT finalized the sale in April 2018. The Chartiers

did not assign or attempt to assign any rights in the easement to AbiliT. After

the deal was finalized, McNaughton demanded various forms of compensation

from the Chartiers for the easement. He initially asked for $100,000 and later

asked for $160,000. He next offered to sell his entire property (including his

home) for $410,000. He later said he would convey the easement in exchange for

a guarantee from Jeanine that he could purchase fifty acres of farmland from

the estate of their deceased sister, for which Jeanine served as executor. The

Chartiers declined each proposal.

      After these failed negotiations regarding the rights in the private easement,

McNaughton filed a petition for declaratory judgment, injunctive relief, and

damages against the Chartiers, their business entity Char-Mac, Inc., and AbiliT.

McNaughton sought a declaration that he had not consented to any assignment

of the private easement and that AbiliT did not have any rights under the

easement agreement. The Chartiers answered and filed a counterclaim against
                                         8


McNaughton. The Chartiers sought injunctive relief and common law attorney

fees based on McNaughton’s alleged improper motives in bringing the suit.

      The Chartiers also named the City as a third-party defendant, contending

the City had rights in the easement and was an indispensable party to the

litigation. The City contested this and moved to dismiss the claims against it.

The City argued it was not a necessary party to the dispute because it was “not

a party to the easement agreement,” did “not own any portion of the property

covered by the agreement,” and the easement agreement “granted no rights to

the City.” The City argued the outcome of the litigation between the parties would

have no impact on the City’s rights. Initially, the district court denied the City’s

motion to dismiss. The City renewed its motion on the morning of trial. The City

argued it “wasn’t a part of the easement agreement,” that “the City doesn’t own

the property at issue,” and that “the City [wasn’t] really concerned about how the

[c]ourt decide[d] the matter.” After hearing from the parties, the district court

agreed and dismissed the City from the case.

      The matter was tried to the court without the City participating in the trial.

The district court found McNaughton had “dedicated the concrete portion of the

easement to the City” because, among other things, the public had used the

easement as the parties had agreed and because McNaughton had “never

attempted to restrict the use of the concrete portion of the easement area.” The

district court alternatively held that the easement was appurtenant to the

Chartiers’ property, meaning the easement was created to benefit the Chartiers’

property and runs with that property to successive owners. As a result, the
                                        9


district court held that the easement passed with the property to AbiliT. Finally,

the district court found McNaughton acted in bad faith in pursuing the litigation.

The district court awarded the Chartiers common law attorney fees due to

McNaughton’s “bad faith” and “vexatious” conduct.

      McNaughton timely appealed, and we transferred the matter to the court

of appeals. The court of appeals found insufficient evidence to establish public

dedication, relying particularly on language in the easement agreement that the

easement was “for the exclusive use and benefit” of the Chartiers and their

invitees and was “not to be construed as an easement for the use and benefit of

the general public.” The court of appeals also found persuasive McNaughton’s

uncontroverted testimony that he repeatedly refused the City’s request to

dedicate the easement to the City. As to the issue of whether the easement was

appurtenant, the court of appeals similarly reversed. The court of appeals

determined that while McNaughton’s easement made access more convenient,

the easement agreement itself indicated the easement was not appurtenant, and

the easement was not necessary to access the assisted living facility. Finally, the

court of appeals reversed the award of attorney fees, finding that McNaughton

acted within his rights in attempting to receive compensation for a potential

assignment of the easement. We granted further review.

                                        II.

      Our standard of review in a declaratory judgment action usually depends

on how the case was tried in the district court. Passehl Est. v. Passehl, 712

N.W.2d 408, 414 (Iowa 2006). Here, the district court provided declaratory and
                                        10


equitable relief regarding the parties’ respective rights in the easement. Under

the circumstances, we conclude this was an equitable action and will review the

matter de novo. See Iowa R. App. P. 6.907; In re Marriage of Beecher, 582 N.W.2d

510, 512 (Iowa 1998). “In equity cases, the trial court’s findings of fact are not

binding on us, but we give them weight, especially when they concern a witness’s

credibility.” Newhall v. Roll, 888 N.W.2d 636, 640 (Iowa 2016); see Iowa R. App.

P. 6.904(3)(g).

                                        III.

      Like the court of appeals, we conclude the district court erred in

concluding the Chartiers and AbiliT proved that McNaughton “dedicated the

concrete portion of the easement to the City.” “ ‘Dedication’ is a term of art, and

is a devotion of property to a public use by an unequivocal act of the owner of

the property and an acceptance of that dedication by the public.” 11A Eugene

McQuillin, The Law of Municipal Corporations § 33:2, Westlaw (3d ed. updated

Sept. 2021) [hereinafter McQuillin, Municipal Corporations]. “A ‘dedication’ is an

uncompensated transfer of an interest in private property to the public.” Id. The

party seeking to prove a public dedication thus must establish the following by

cogent, clear, and convincing evidence: “(1) intent to dedicate, (2) dedication, and

(3) acceptance by the public or the party to whom the dedication is made.” Sons

of Union Veterans of Civ. War, Dep’t of Iowa v. Griswold Am. Legion Post 508, 641

N.W.2d 729, 734 (Iowa 2002). There is not cogent, clear, and convincing evidence

establishing an intent to dedicate or acceptance of any purported dedication in

this case.
                                        11


                                          A.

      “The intention of the owner to dedicate the property . . . [is] essential to a

complete dedication.” McQuillin, Municipal Corporations § 33:2. The owner’s

intent to dedicate must “exist[] at the beginning of the use, and continue[]

through the whole period necessary to evince a conclusive dedication.” Sioux

City v. Tott, 60 N.W.2d 510, 516 (Iowa 1953) (quoting Dugan v. Zurmuehlen, 211

N.W. 986, 989 (Iowa 1927)); see McQuillin, Municipal Corporations § 33.35 (“[A]

court considers the acts or conduct at the time of the dedication, rather than at

any time thereafter.”). Intent to dedicate can be express or implied. Sons of Union

Veterans, 641 N.W.2d at 734. “An express dedication is evidenced by some

explicit or positive declaration, or manifestation of intent to surrender the land.”

Id. (quoting De Castello v. City of Cedar Rapids, 153 N.W. 353, 355 (Iowa 1915)).

An implied dedication is evidenced “by some act or course of conduct on the part

of the owner from which a reasonable inference of intent may be drawn.” Id.

(quoting De Castello, 153 N.W. at 355).

      Whether a grantor’s intent to dedicate land for public use is express or

implied, the evidence of intent must be clear and unmistakable. See Merritt v.

Peet, 24 N.W.2d 757, 762 (Iowa 1946) (stating the act of public dedication “must

be unmistakable in its purpose”). This is a high burden. “The intention of the

owner to set apart the lands for the use of the public as a highway—the animus

dedicandi—is the fundamental principle, the very life of dedication.” Tott,

60 N.W.2d at 516 (quoting Davis v. Town of Bonaparte, 114 N.W. 896, 898 (Iowa

1908)). A public dedication “may not be predicated on anything short of
                                        12


deliberate, unequivocal, and decisive acts and declarations of the owner,

manifesting a positive and unmistakable intention to permanently abandon his

property to the specific public use.” Sons of Union Veterans, 641 N.W.2d at 734

(quoting Culver v. Converse, 224 N.W. 835 (Iowa 1929)). If the grantor’s acts are

in any way “equivocal[] or do not clearly and plainly indicate the intention to

permanently abandon the property to the use of the public, they are insufficient

to establish a case of dedication.” De Castello, 153 N.W. at 355 (quoting

Holdane v. Trs. of the Vill. of Cold Spring, 21 N.Y. 474, 478 (1860)).

                                         1.

      There is not cogent, clear, convincing, unequivocal, or unmistakable proof

that McNaughton intended a public dedication of the easement at issue “at the

beginning of the use.” Tott, 60 N.W.2d at 516 (quoting Dugan, 211 N.W. at 989).

In fact, there is cogent, clear, convincing, unequivocal, and unmistakable proof

of the opposite.

      The easement at issue was created by express agreement of McNaughton

and the Chartiers. Where a servitude is created by express agreement of the

parties, it must “be interpreted to give effect to the intention of the parties

ascertained from the language used in the instrument, or the circumstances

surrounding creation of the servitude, and to carry out the purpose for which it

was created.” Stew-Mc Dev., Inc. v. Fischer, 770 N.W.2d 839, 847 (Iowa 2009)

(quoting Restatement (Third) of Property: Servitudes § 4.1(1) (Am. Law Inst.

2000) [hereinafter Restatement]). We have thus repeatedly stated that in

interpreting easements, “the intention of the parties is of paramount
                                          13


importance.” Gray v. Osborn, 739 N.W.2d 855, 861 (Iowa 2007); see Iowa R. App.

P. 6.904(3)(n) (“In the construction of written contracts, the cardinal principle is

that the intent of the parties must control, and except in cases of ambiguity, this

is determined by what the contract itself says.”). “If a grant is specific in its terms,

it is decisive of the limits of the easement.” Flynn v. Mich.-Wis. Pipeline Co., 161

N.W.2d 56, 61 (Iowa 1968) (quoting 17 Am. Jur. Easements § 97).

      Here, the language of the instrument plainly and unambiguously

establishes the easement was a private easement for the Chartiers’ benefit and

not a dedication of property rights to the City or the public at large. The easement

agreement provides it is a “private” agreement between McNaughton and the

Chartiers. The agreement states, “Chartier desires to acquire an easement for

ingress and egress across a portion of McNaughton’s real estate.” (Emphasis

added.) The agreement provides that McNaughton “is willing to grant an

easement to Chartier.” (Emphasis added.) The conveyance language provides that

“McNaughton grants and conveys to Chartier an easement for ingress and

egress.” (Emphasis added.) The “easement rights granted” to Chartier were “for

the exclusive use and benefit of Chartier, and the residents, guests and other

invitees of the assisted living facility.” (Emphasis added.) The agreement further

provides that “the easement rights granted herein may not be assigned by

Chartier to any other party or parties without the express written consent of

McNaughton.” If the parties’ intent to create a private easement for the Chartiers

was not clear enough from this language, the agreement concludes, “It is

specifically understood that this Agreement creates a ‘private’ easement granted
                                         14


for the use and benefit of the parties identified in this paragraph and it is not to

be construed as an easement for the use and benefit of the general public.”

      The unambiguous expression of a parties’ intent to create a private

easement and not a public dedication must be given effect. See Tott, 60 N.W.2d

at 516; Mid–Valley Res., Inc. v. Foxglove Props., LLP, 381 P.3d 910, 918 (Or. Ct.

App. 2016) (“[T]he deed conveyed the roadway to the Namitzes and ‘their heirs

and assigns forever.’ That language is not a clear and unequivocal intention to

dedicate a public right-of-way.”); McQuillin, Municipal Corporations § 33:42 (“The

intent of the dedicator is the foundation and life of all dedications and that intent

must be clearly and unequivocally manifested. If the intent is to be gathered from

writings, they must clearly manifest the intent to dedicate.” (footnote omitted));

see also City of Alexandria v. Thigpen, 45 So. 253, 255 (La. 1907) (“As the plaintiff

relies on alleged dedication by deeds made with reference to certain maps, the

question is whether the intention to dedicate is clearly and unequivocally

manifested on the face of the papers.”); Hersh v. Plonski, 938 A.2d 98, 105 (N.H.

2007) (holding a subdivision plan that referred to a strip of land as a

“right-of-way,” rather than a “public” street, did “not clearly and unequivocally

manifest . . . intent” to dedicate the land to the public); Wright v. Town of

Matthews, 627 S.E.2d 650, 659 (N.C. Ct. App. 2006) (“The deed failed to specify

whether such right-of-way was for purposes of a public or private street,

however. As such, the language of the deed does not create a public right-of-way,

but only a private one.”). Quite simply, “creation of a roadway easement does not
                                         15


raise a presumption that the road has been dedicated for public use.” Kadlec v.

Dorsey, 233 P.3d 1130, 1131 (Ariz. 2010) (en banc).

                                         2.

      Nor is there cogent, clear, convincing, unequivocal, or unmistakable proof

that McNaughton subsequently changed his mind and decided to dedicate the

easement at issue to the City or the public at large. In fact, there is cogent, clear,

convincing, unequivocal, and unmistakable proof of the opposite.

      After McNaughton entered into the private easement agreement with the

Chartiers, he continued to express his intent that he was not publicly dedicating

the easement. The City asked McNaughton on at least three occasions to dedicate

the easement, and McNaughton refused the City each time. McNaughton’s

testimony on this point was uncontroverted. Further, his testimony was

supported by contemporaneous documentation in the form of his 2004 letter to

the City, in which he stated “there is not a chance in hell that I will cooperate

with any concession to the town.” “Tacit dedication does not result where active

opposition is directly communicated by the landowner to the governing body.”

Vaughn v. Williams, 345 So. 2d 1195, 1198 (La. Ct. App. 1977); see Sons of Union

Veterans, 641 N.W.2d at 734; McQuillin, Municipal Corporations § 33:42.

                                         B.

      Despite the lack of evidence establishing a clear and unmistakable intent

by McNaughton to dedicate the easement to the public at the time of its creation

or subsequent thereto, the district court nonetheless found McNaughton

dedicated the “concrete portion of the easement to the City.” The district court
                                         16


reasoned that McNaughton’s acquiescence to the public’s use of the private

easement established sufficient intent to dedicate the easement to the City. We

conclude the district court erred in reaching that conclusion.

      First, the district court failed to apply controlling authority. Under Iowa

law, “[m]ere permissive use of a way, no matter how long continued, will not

amount to a dedication.” Culver, 224 N.W. at 836; see also Restatement § 2.16

cmt. f (“Permissive uses do not give rise to prescriptive rights . . . .”). We applied

this black-letter principle in State v. Hutchison, a case involving five defendants

who were convicted of misdemeanor criminal trespass after participating in a

protest on a road outside an armory. 721 N.W.2d 776, 778 (Iowa 2006). The

defendants argued they could not be guilty of criminal trespass because the road

outside the armory was a public road and not a private road. Id. at 779. In

support of this argument, they argued the Army Corps of Engineers (which

owned the land) or the Iowa Army National Guard (which leased the land) had

dedicated the road to the public. Id. at 781. We concluded there was insufficient

evidence to establish a public dedication. Id. at 782. We explained,

             The record is devoid of any evidence that the Guard or the
      Corps intended to dedicate the road to the public when the road was
      first opened for public use or at any time thereafter. At most, the
      evidence showed permissive use by persons wanting access to the
      lake or a way around the lake, a fact insufficient to support
      dedication.

Id.

      In Sioux City v. Tott, we held that a city failed to prove “a common law

dedication of a public road, sixty-foot wide across defendant’s acreage.”

60 N.W.2d at 516. We explained that “[t]he first quest [was] to find evidence
                                         17


indicating the owner’s intention to dedicate the strip.” Id. There was no direct

evidence of intent to dedicate the strip, so we looked at evidence of public use.

Id. at 517. We concluded the city’s maintenance of the roadway and the limited

use by the public was insufficient to establish a public dedication as a matter of

law. See id. (stating dedication “is not established by the evidence of the city’s

acts of maintenance, and it is not established by the proof of usage”).

      In Young v. Ducil, the plaintiffs brought an action to restrain the defendant

property owners from interfering with a claimed easement in a roadway that ran

across the defendants’ land, which the plaintiffs had used to access their own

premises for over twenty years. 176 N.W. 272, 272 (Iowa 1920). The plaintiffs

claimed the easement was also used by the general public. Id. The evidence at

trial indicated that a portion of the roadway on the defendants’ land was used

by people transacting business at a brickyard and a gristmill located on the

defendants’ property. Id. at 273. Nonetheless, we held this evidence of use by the

public was insufficient to establish public dedication of the easement. Id. at 275.

“The best that can be said for plaintiffs’ use is that it was permissive, and this is

not sufficient under the statute to sustain a claim of right to a permanent

easement in the property . . . .” Id.

      In Bradford v. Fultz, we concluded there was no public dedication where

the owner of the property permitted use by the public but expressed the intent

that the use was not general but rather was for specific purposes:

            It is elementary law that the intention to dedicate on the part
      of the owner must be shown, and plainly shown. The opening of a
      way from a public road over the owner’s land to his buildings or his
                                      18


     place of business, though used by the public for the purpose of
     dealing with the owner, does not confer upon the public an
     irrevocable right to its use. The right, under such circumstances, is
     granted for the benefit of the owner—a mere permission or license
     to the public to pass over it in dealing with the owner—and is
     revocable by the owner when the purposes for which the right was
     created have ceased to exist.

           While continued use by the public has probative force on the
     question of dedication to the public, when such use is with the
     knowledge or consent of the owner, yet it is not sufficient in itself,
     and of itself to show a dedication, and, in so far as the use suggests
     a dedication, this suggestion and the probative force of the fact of
     user is overcome when it is shown that the use by the public was
     not of a general character, but such only as occurred in dealings
     with the owner of the land. The use, then, is only permissive—a
     license by the owner to the use; revocable by the owner when the
     purposes of its use are ended. . . .

           We think that the record in this case discloses the intent and
     purpose of [the original landowner] in making the road in question,
     and that was to provide a private way across his own land and for
     his own use, and we think the law is that user by the public, though
     it continued for many years, when such use is made only in
     connection with the use by those for whose benefit it was laid out,
     does not show a dedication and establishment of it as a public
     highway. No presumption of dedication arises where it is shown that
     the road was primarily built for the convenience of the owner,
     although the public had been allowed to use it for many years in
     dealing with the owner. Use is only presumptive evidence of
     dedication, at most, which may be rebutted and is rebutted by facts
     which satisfy the mind that the use was not general, but for specific
     purposes, and which show that the use was permissive only so far
     as the public was concerned; that it was built, primarily, for the use
     and benefit of the owner.

149 N.W. 925, 928–29 (Iowa 1914).

     The present case is materially indistinguishable from these controlling

authorities. McNaughton entered into a private easement agreement with his

sister but expressly stated the private easement should not be construed as a

use for the general public. As in these controlling cases, McNaughton then
                                       19


permitted the use for the limited purpose to which he agreed. “No length of use

of a private road will make it a public highway.” Id. at 929. These cases are in

accord with a leading treatise on the subject:

      In instances when public use is the only evidence of either
      dedication or acceptance, where the use of the property by the public
      is not exclusive of the owner’s rights, but is consistent and in
      common therewith, such use by the public is no proof of an intention
      to dedicate the property to the public, but is permissive only.

McQuillin, Municipal Corporations § 33:37. This case more strongly militates

against a finding of dedication. Here, unlike in the above-discussed cases,

McNaughton repeatedly expressed his intent to not dedicate the easement to the

public. He did so in the original instrument creating the easement, and he did

so when he repeatedly rebuffed the City’s request for dedication.

      Second, the district court placed McNaughton in an impossible legal

situation. The easement agreement permitted use of the easement by the

Chartiers and the residents, guests, and other invitees of the assisted living

facility. Under the district court’s reasoning, however, McNaughton was required

to violate the terms of the easement agreement, disallow these permissive uses,

and subject himself to suit merely to disestablish an intent to publicly dedicate

the easement. This is contrary to Iowa law. See Krogh v. Clark, 213 N.W.2d 503,

506 (Iowa 1973) (“It is, of course, true that neither party to an easement may

interfere with the rights of the other. The one who enjoys the easement must use

it according to its terms; the one who has granted it must not interfere with the

rights conferred.”); Schwartz v. Grossman, 173 N.W.2d 57, 61 (Iowa 1969)

(granting injunction against defendant who blocked alleyway over which plaintiff
                                               20


had easement, finding “wilfull and substantial violation of plaintiff’s right to the

free and unobstructed use of the alley”). Under the district court’s reasoning,

every private easement of this type would automatically ripen into a public

dedication unless the grantor breaches the terms of the agreement. This outcome

is obviously irrational and explains the general rule that permissive use does not

give rise to a public dedication or prescriptive rights.1

       Third, the district court’s rationale would have significant implications for

a wide array of property rights. One common example involves the public’s use

of driveways and parking lots on commercial properties. Frequently, one property

owner allows the guests, customers, or other invitees of an adjoining property

owner to ingress or egress from the property using a single driveway or allows

the use of a parking lot. The property owner’s grant of permissive use does not

ripen into a dedication over time that causes the property owner to lose rights in

the property. See, e.g., Ass’n of Indep. Taxi Operators v. Yellow Cab Co., 82 A.2d

106, 110 (Md. 1951) (holding public’s continuous use of a driveway to access a

railroad depot did not result in public dedication of the way since “the station

necessarily operate[d] on a twenty-four-hour basis” and it was “entirely



       1Pimental   v. River Junction Ests., LLC, 263 A.3d 847, 854 (Conn. App. Ct. 2021) (“[M]ere
permission on the part of the owner to the public to use the land as a way, without more, will
not constitute an intention to dedicate, since a temporary right to use a private way is in the
nature of a mere license, revocable at pleasure, and does not in any sense establish the requisite
intent.” (alteration in original) (quoting Mihalczo v. Borough of Woodmont, 400 A.2d 270, 273
(Conn. 1978))); Sons of Union Veterans, 641 N.W.2d at 734; Weiss v. Borough of S. Bethlehem, 20
A. 801, 801 (Pa. 1890) (“[M]ere permissive use by the public of a piece of ground left open by the
owner in front of his property, and used by him in his own business, and for his own convenience,
was not a dedication to public use, and conferred no right upon the public as against the
owner.”).
                                        21


impracticable . . . for the employees of the Railroad to stop each vehicle entering

the drive to enquire whether it is merely passing through, or whether the

occupants have business with the Railroad”); Sec. Fed. Sav. & Loan Ass’n v. C &

C Invs., Inc., 448 N.W.2d 83, 87 (Minn. Ct. App. 1989) (rejecting claim that

property owner’s acquiescence in allowing customers and shopping center

patrons to pass through property was sufficient to establish dedication of a

portion of the property); Shapiro Bros. v. Jones–Festus Props., L.L.C., 205 S.W.3d

270, 278 (Mo. Ct. App. 2006) (holding public’s use of a shopping center’s parking

lot to patronize stores located on the property and as a shortcut between adjacent

streets was insufficient to prove dedication).

      Fourth, the district court’s holding results in a de facto taking of

McNaughton’s property without just compensation. “The very essence of a

dedication is that there is no compensation to the dedicator.” Brown v. Bd. of

Cnty. Comm’rs, 422 N.W.2d 440, 442 (S.D. 1988). Because a dedication is

uncompensated, courts must jealously police the doctrine so as to be certain the

property owner unambiguously intends to part with his property without

consideration:

      The intent to dedicate must be obvious. . . . “Persons who have, from
      mere kindness, suffered others to enjoy privileges in their lands,
      have been eventually coerced into parting with them entirely,
      without compensation, and to yield up as rights what they had
      previously suffered or allowed as favors, and the simple expression
      of an intention, has often been distorted into a positive promise, and
      occasionally to those who have no distinct interest in its
      performance. Our title to our lands is too important to be lightly lost,
      upon slight presumptions. Before the owner should be deprived of
      his property, his intention to part with it should be clearly and
      unequivocally expressed.”
                                        22


Friends of Hastain Trail v. Coldwater Dev. LLC, 205 Cal. Rptr. 3d 270, 286

(Ct. App. 2016) (omission in original) (quoting Harding v. Jasper, 14 Cal. 642,

648 (1860)). Finding a dedication in the face of McNaughton’s express intent to

the contrary does not clear the bar of cogent, clear, and convincing evidence

necessary to ensure his property is not taken by the public without just

compensation.

                                        C.

      In addition to establishing McNaughton intended to dedicate the easement

to the public, the Chartiers and AbiliT were required to establish by cogent, clear,

and convincing evidence that the public accepted the easement. Acceptance may

be express or implied. Sons of Union Veterans, 641 N.W.2d at 734. The district

court found they proved that the “City of Lawton has accepted the [easement] as

a public street (public improvement).” We conclude the district court erred in

finding acceptance of the easement by the City or by the general public.

      There is no evidence the City expressly accepted the purported dedication

of any easement. Indeed, the City’s position in this case demonstrates that it has

not accepted any dedication of the easement. In the district court, the City

argued it was not a necessary party to the dispute because it was “not a party to

the easement agreement,” did “not own any portion of the property covered by

the agreement,” and the easement agreement “granted no rights to the City.” On

the day of trial, the City again explained that it claimed no rights in the easement

and wasn’t “really concerned about how the [c]ourt decide[d] the matter.” The

district court’s finding that the City had accepted the easement is contrary to its
                                           23


own decision to dismiss the City from the case as a party without any interest in

the property at issue.

      Nor is there cogent, clear, and convincing evidence of implied acceptance

by the City or the public generally. Use by the general public is not sufficient to

prove acceptance of a dedication if a landowner’s intent to make a dedication is

not first established. This is because the public “cannot accept that which is not

offered in the first instance.” Cohn v. Town of Randall, 633 N.W.2d 674, 677 (Wis.

Ct. App. 2001); see McQuillin, Municipal Corporations § 33:57 (“[A]n offer to

dedicate may be impliedly accepted by a user of the property by the public for

the dedicated purpose for a considerable length of time. This is true even though

the property has not been worked by the public authorities provided the

circumstances are otherwise consistent with an intention to dedicate.” (emphasis

added)   (footnotes   omitted)).   Since    the   Chartiers   have   not   established

McNaughton’s intent to publicly dedicate the easement, they have also failed to

establish public acceptance of the dedication.

                                           IV.

      “On further review, we have the discretion to review any issue raised on

appeal.” State v. Crawford, 972 N.W.2d 189, 203 (Iowa 2022) (quoting State v.

Vandermark, 965 N.W.2d 888, 891 (Iowa 2021)). We exercise that discretion to

review only the district court’s ruling on the issue of public dedication. The court

of appeals decision is final as to all other issues. On our de novo review, we

conclude the district court erred in finding that “McNaughton has dedicated the

concrete portion of the easement to the City of Lawton and the City of Lawton
                                         24


has accepted the same area as a public street.” The district court further erred

in holding that “McNaughton’s rights to the 13-foot by 80-foot easement area

covered by the concrete street are terminated and extinguished.”

      We remand this matter to the district court for further proceedings

consistent with this opinion and the decision of the court of appeals.

      DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT COURT

JUDGMENT REVERSED AND CASE REMANDED.

      Appel,   Waterman,    Mansfield,    and   Oxley, JJ.,   join   this   opinion.

McDermott, J., files a dissenting opinion, in which Christensen, C.J., joins.
                                          25


                                                   #19–1681, McNaughton v. Chartier

McDERMOTT, Justice (dissenting).

      The creation of an easement for the public’s use of land—a “dedication”—

happens one of two ways: express dedication, which is evidenced through words,

or implied dedication, which is evidenced through actions. The majority focuses

on Willard McNaughton’s private easement agreement and his oral refusals for

an express dedication to the City of Lawton (City) and, in so doing, holds that

there has been no dedication. But the majority’s holding requires one to overlook

two decades’ worth of actions by both McNaughton and the public that evidence

the creation of an easement for the public’s use of the paved portion of the street

along the edge of the property. Over that time, McNaughton permitted all

members of the public unfettered access to the public street that the City paved

on his land with his knowledge and consent.

      So strong was McNaughton’s own belief in the public’s right to traverse the

paved part of the street on his land that he himself thought the police could

ticket him if he blocked traffic on it. That belief is consistent, of course, with

having granted the public an easement. Most folks, I’d have to assume, would

understand that they have an absolute right to block off a strip on their own land

if indeed they believed that the public had no legal right to drive on it. The district

court judge who presided at trial bought little of McNaughton’s pitch that he

hadn’t dedicated an easement for the street, so much so that the court not only

found public dedication of an easement but that McNaughton should pay the

opposing party’s legal fees from the litigation.
                                        26


      It’s hard to see what remains of the doctrine of implied dedication—a

doctrine appearing in cases throughout our state’s history—if the facts of this

case fail to establish an easement for the public’s use of this (I’ll repeat) paved

public street. I must respectfully dissent, and would hold that McNaughton’s

unambiguous actions established an implied dedication of an easement for the

public to travel the paved street on his property.

                                        I.

      I won’t restate the facts of the case, but some key points are worth

revisiting as we consider the legal framework. In November 1998, three months

after McNaughton bought his property bordering Highway 20 on the south edge

of Lawton, the Chartiers bought the neighboring property to the east to build an

assisted living facility. Jeanine and Stanley Chartier were prohibited from

installing a driveway that connected directly from their assisted living facility

straight north to Highway 20. So to get access to the highway, the Chartiers

needed approval for a “special access connection.” McNaughton and the

Chartiers signed, and the Iowa Department of Transportation approved, an

“Application for Establishment of a Special Access Connection” that granted the

right to connect the new road to Highway 20.

      On the heels of the Chartiers’ purchase of the land, they entered into a

written easement agreement with McNaughton that would cover part of the

north–south access from Highway 20. That access would then bend into an

east-west street running to the assisted living facility farther east. The City

named the new street “East Char-Mac Drive” (a name combination, one might
                                         27


presume, based on “Chartier” and “McNaughton”). But McNaughton never

publicly recorded this easement agreement.

      In 2000, the City paved the street running from Highway 20 to the assisted

living facility. Minutes of city council meetings and a public notice for the City’s

proposal to install the street described the project as a “public improvement.”

The City accepted a bid from a contractor to complete the project for $52,000

with the contract listing the “City of Lawton” as the “Owner.” The City’s attorney

sent McNaughton a letter to confirm that the paved portion of the access located

on McNaughton’s property would be maintained by the City in accordance with

the maintenance of all other city streets. The City paid for the project using

public funds without separate financial contribution from McNaughton or the

Chartiers.

      The City designated the Chartiers’ property, but not McNaughton’s, as part

of an “Urban Renewal District” and “Tax Increment Taxing District.” The City

thus created what is commonly referred to as a tax-increment financing (TIF)

program to help recoup the expense of the project. The resolution creating the

TIF program stated: “No land will be acquired by the City and included within

the ‘CHAR-MAC Addition Urban Renewal Plan’ area.”

      The public has had free and open access to the road since its construction

in 2000. Jeanine Chartier testified that the street was always intended to be a

public street. McNaughton acknowledged that there is no reasonable alternative

to access the assisted living facility without crossing over his land. Traffic on the

street since the sale hasn’t materially changed from before the sale. McNaughton
                                        28


has never limited or otherwise interfered with the public’s use of the street since

the sale. McNaughton testified to his belief that if he blocked any portion of the

access road, law enforcement would ticket him for interfering with traffic.

McNaughton never, for twenty years, did anything to suggest anyone’s use of the

street was prohibited or that the public had any restriction in using of the street.

He never, for instance, posted any sign that the street (or the part of the street

on his property) was a “private drive,” a “private road,” or for “residents and

guests only.”

                                        II.

      As mentioned, dedication of land for public use “may be express or

implied.” Restatement (Third) of Property: Servitudes § 2.2, at 62 (Am. L. Inst.

2000) [hereinafter Restatement]. Intent to dedicate can be inferred from the

owner’s acquiescence to the public’s use over an extended period of time. State

v. K.C., St. J. & C.B.R. Co., 45 Iowa 139, 143 (1876). “[T]he duration and type of

public use can raise both the presumption of the owner’s intent or offer to

dedicate land to public use, as well as constitute acceptance by the public.” 11A

Eugene McQuillin, The Law of Municipal Corporations § 33:4, at 513 (3d rev. ed.

2018).

      An implied intent to dedicate “need not have actually existed in the mind

of the land owner.” Id. § 33:37, at 646–47. Acceptance of the property by the

public may be shown by a formal act of a governmental body, by the public’s use

of the land, or by a government’s maintenance or control of the land.

Restatement § 2.18, cmt. e, at 319.
                                        29


      In Henry Walker Park Ass’n v. Mathews, we found a public dedication of a

street and a parking lot that bordered a park and cemetery in a lawsuit brought

by a landowner’s family. 91 N.W.2d 703, 709–10 (Iowa 1958). The cemetery was

accessible only from a main gate at the front of the parking lot. Id. at 709.

Hitching posts for horses had been installed for visitors to the cemetery and the

park during the horse and buggy days, and visitors later parked cars there. Id.

The deceased owner and his successors (the defendants—the original owner’s

daughter, her husband, and their son) had lived nearby and had not complained

about or sought to limit the public’s use of the parking lot for many years. Id. at

710. The family also never paid taxes on the lot. Id. We found that the owner’s

and his successors’ actions implied an intent to dedicate the land and further

found public acceptance of that implied public dedication. Id. at 711–12.

      The majority finds no implied easement may be found based on his

unrecorded easement agreement with the Chartiers. That agreement stated that

the easement he was providing “was for the exclusive use and benefit of Chartier,

and the residents, guests and other invitees of the assisted living facility located

on Chartier’s property,” and was “not to be construed as an easement for the use

and benefit of the general public.” The majority’s focus on the easement

agreement with the Chartiers certainly would undercut any claim by the

Chartiers to rights beyond those in the easement agreement. But the Chartiers

do not ask us to declare some further right to McNaughton’s land belonging to

them. The Chartiers instead ask us to declare that the entire street, including

the paved portion on McNaughton’s land, has been dedicated to the public.
                                        30


      Simply because McNaughton granted a private easement to the Chartiers

doesn’t preclude a finding that he dedicated the same land for the public’s use.

In Herrick v. Gregory, the South Dakota Supreme Court found public dedication

of a roadway where a private license had, as in this case, already been expressly

granted on the same parcel of land. 190 N.W. 881, 882 (S.D. 1922). The owner

of a lot granted a license to the owners of the neighboring lot, allowing the

neighbors to come on their property to access the neighbors’ driveways. Id. The

license stated that the area (an alley) was to be “kept open as a private highway.”

Id. The grantor of the license (and the next owner of the lot following its sale)

allowed the public free use of the alley for many years. Id. The court found that

the owners of the lot had not only permitted the neighbors a private license to

the alley, but also had “clearly indicated an intention to dedicate a right of way

across the rear end of this lot to the public.” Id. The court noted that “while [the

license] purported to grant only a private and personal right to the grantee, he

kept the way open to the public, and it was used by all who had occasion to use

it, without hindrance or restriction by him.” Id. The court found acceptance of

the implied dedication by “long-continued use of such right of way by the public.”

Id.

      McNaughton concedes that he didn’t publicly file the easement agreement

in 1999; it remained unrecorded until 2018. Neither the City nor the public at

large were on notice of the private easement. No evidence shows that the public

knew that McNaughton intended a purely private easement. To the contrary, the

evidence establishes that McNaughton made no effort to restrict the general
                                         31


public’s use of the part of the street on his land. He placed neither signs on poles

nor markings on pavement indicating any restriction. He concedes that members

of the public would reasonably believe that the street is a public street. Indeed,

he believes that law enforcement would cite him if he even attempted to restrict

access to the road, thus acknowledging a reasonable understanding by the City

of a duty to protect the public’s right to use and access the street.

      The majority points to McNaughton’s testimony claiming that the City

asked him to dedicate the easement on “at least three” occasions and that he

refused each time. According to McNaughton, the first request came before the

City paved the street in 2000 and the second perhaps a year later in a discussion

with the City’s mayor at the time, Jeff Nitzschke. Nitzschke testified at trial, but

no one asked him about any such discussion with McNaughton. Nitzschke

contradicted McNaughton’s testimony by testifying that he believes the entire

street is a public street. McNaughton didn’t offer any evidence about the City’s

third request.

      Minutes from the city council meeting before the City paved the street

include a resolution for the “1999 Char-Mac Addition Street Improvement

Project.” The resolution states that the project “is in the public interest” and sets

a “public hearing” for review and comment on the project’s plans, specifications,

contract, and estimated cost. The resolution also instructs the city clerk to

publish a “notice of public hearing and a notice to bidders” concerning the project

and includes other details relevant to the public bidding process. McNaughton

testified that he saw some of these minutes at the time. The City council’s
                                       32


meeting minutes plainly run counter to the notion that the City understood this

street paving project was for private use and not public dedication.

McNaughton’s testimony that he expressly refused requests from the City to

dedicate an easement for a public street thus conflicts with plenty of other

evidence.

      And other contemporaneous public records advance this point further.

The City engaged an engineering firm to prepare the plans and specifications for

the project at public expense. After concluding its public bidding process, the

City entered into a contract with a construction company to complete the work.

The contract for the project lists the “Owner” as “City of Lawton.” The City paid

for the project using public funds without financial contribution from

McNaughton or the Chartiers. In preparing the land for paving, the City removed

four big trees on McNaughton’s property. The City’s documents describe the

project as a “public improvement.”

      What’s more, written communications that the City had directly with

McNaughton contradict McNaughton’s claim. As the paving project neared

completion, in a letter dated February 2000, the city attorney informed

McNaughton that the City would maintain the paved portion of the street on

McNaughton’s property just as it maintains all other city streets.

      The City was making a significant investment—planning, engineering,

contracting, constructing, and financing—in this project. McNaughton knew

about the City’s sizeable construction project that included part of his property,

and he further knew that the City had created a special TIF program associated
                                       33


with it. The City’s actions—and McNaughton’s knowledge of and response to

them—support the conclusion that the public’s right to use the street over

McNaughton’s land wasn’t contingent on the Chartiers’ ownership of the facility.

      And these points aside, McNaughton’s focus on his communications with

the City about refusing a formal dedication to the City overlooks the potential

distinction between an express dedication to a governmental body and an implied

dedication to the public. “The acceptance of a dedication need not be by the

municipality, but may be by the general public.” Wolfe v. Kemler, 293 N.W. 322,

324 (Iowa 1940). Where there is no formal acceptance of a street by a

governmental body, the “public use” of the street necessary to show acceptance

of a dedication “need be only such as the public wants and necessities demand.”

Kelroy v. City of Clear Lake, 5 N.W.2d 12, 20 (Iowa 1942); see also Restatement

§ 2.18(1) cmt. a, at 317 (describing “the methods by which governmental bodies

and the public may acquire servitudes” (emphasis added)). Again, acceptance of

the property by the public may be shown in one of several ways: (1) by a formal

act of a governmental body, (2) by the public’s use of the land, or (3) by a

government’s maintenance or control of the land. Restatement § 2.18 cmt. e, at

319. Unlike other types of property conveyances, “a dedication does not require

a definite grantee, and is normally made to the public generally.” Id.

      The district court, in my view, correctly found both public dedication of an

easement by McNaughton and acceptance by the public. As to the first inquiry,

McNaughton consented to the City’s improvement project to pave a street on

land he owned; the City expended considerable public funds in constructing the
                                        34


street; the City agreed to maintain the street consistent with the City’s

maintenance of all other public streets; McNaughton does not now, and has

never, objected to the public’s use of the paved strip on his property; and

McNaughton does not now, and has never, restricted the public’s use of the

paved strip on his property. See Henry Walker Park Ass’n, 91 N.W.2d at 710

(finding public dedication of a street and park based on the public’s

long-continued use of the land with the knowledge and consent of the owner);

Sioux City v. Tott, 60 N.W.2d 510, 516 (Iowa 1953) (finding public dedication

based on “acts of the owner indicating an intention to dedicate,” including that

a strip of road smoothed by the city had been “long used by the general public

as a road”); Kinsinger v. Hunter, 192 N.W. 264, 264–65 (Iowa 1923) (finding

public dedication of a road where the owner knew of and consented to the

public’s continuous use despite there being no public record of the road’s

establishment); State v. Birmingham, 38 N.W. 121, 122 (Iowa 1888) (finding

public dedication of a road based on the owner’s knowledge of the public’s use

and government improvements of the road over time); see also McQuillin,

Municipal Corporations § 33:35, at 618 (“[I]f the owner of land either intentionally

or otherwise induces the public to believe that the property has been dedicated,

the owner is estopped to contradict the dedication to the prejudice of those

misled by his or her action.”).

      Within these same facts, the public’s acceptance of the easement is

similarly established. See Marksbury v. State, 322 N.W.2d 281, 285–86 (Iowa

1982) (finding public acceptance by the public’s continuous use of a beach
                                           35


without objection of the owners and the state’s maintenance of secondary roads

within the beach which were presumably for the public); Henry Walker Park

Ass’n, 91 N.W.2d at 710 (finding the public’s actual use of a street and park

constituted acceptance); Kinsinger, 192 N.W. at 264–65 (finding public

acceptance when the highway in question was “graded and improved” by

highway officers with “a pipe or culvert provided . . . at public expense,” the road

had been repaired over time, and telephone lines were strung on poles set in the

road).

         The majority argues that the unrecorded easement agreement shows that

McNaughton didn’t intend to dedicate an easement to anyone other than the

Chartiers. Although the easement agreement uses the word “private,” the

language of the agreement permits use of the road by the facility’s “residents,

guests, and other invitees”—in other words, any member of the public.

McNaughton also testified that he agreed at the outset of the easement to let the

public use the road:

         Q: So as far as traffic coming in from Highway 20 and turning to the
         east to go to the facility, do you have any objection to that
         continuing?

         A: No, that’s what I originally agreed to, I thought.

(Emphasis added.) McNaughton testified that he neither objected to nor

restricted anyone’s use of the road—and indeed, that this openness to the

public’s use was as he “originally agreed.”

         The majority’s reliance on the easement agreement as more or less

determinative of the case blurs the distinct doctrines of express dedication and
                                        36


implied dedication. “A dedication is express when the intent is manifested by oral

or written words, and is implied when the intent must be gathered from the acts

of the dedicator.” McQuillin, Municipal Corporations § 33:3, at 501–02. The

majority cites to a treatise that says dedication must be clear from the “writings”

purporting to dedicate the property. See id. § 33:42, at 660. But this argument

only toasts one slice of the public dedication loaf. This is a case of implied

dedication, for which we look to McNaughton’s actions. “The old saw ‘actions

speak louder than words’ has more than a grain of truth to it, and we adhere to

it where, as here, a party’s words are contradicted by his actions.” Johnson v.

Associated Milk Producers, Inc., 886 N.W.2d 384, 394 (Iowa 2016) (quoting

Schoppert v. CCTC Int’l, Inc., 972 F. Supp. 444, 447 (N.D. Ill. 1997)). The majority

omits a relevant portion in the very treatise upon which it relies, which makes

clear that an owner’s intent may be inferred not only from some unequivocal act

but an “unequivocal assent to the use by the public.” McQuillin, Municipal

Corporations § 33:42, at 663–64. McNaughton’s actions demonstrate his

unequivocal assent to the public’s use of the street on his property, establishing

an implied dedication.

      The majority cites several cases intended to support a finding that no

implied dedication occurred here, but none buttresses its position for a simple

reason: in each, the property owner (unlike McNaughton) took action to restrict

public access to the road. See State v. Hutchison, 721 N.W.2d 776, 782 (Iowa

2006) (finding no dedication where the landowner “at all times retained control

of the roadway, negating any intent to abandon the road to the public”); Tott, 60
                                             37


N.W.2d at 516 (finding no dedication when the defendant “posted the road as

private and later blocked it so no member of the public could use it” and the

owner never “asked the city to drag, blade, or grade this strip” of the road); Culver

v. Converse, 224 N.W. 834, 837 (Iowa 1929) (finding no dedication because the

owner restricted access to a roadway by placing gates across it)2; Bradford v.

Fultz, 149 N.W. 925, 927–28 (Iowa 1914) (finding no dedication where the owner

restricted public access to road to his business by seasonally closing gates across

it). These cases find no analog in this case, in which McNaughton never took any

action to restrict public access to the street.

       The majority claims that finding public dedication “would have significant

implications for a wide array of property rights,” including “the public’s use of

driveways and parking lots on commercial properties.” But the property at issue

in this case is not a private driveway nor a parking lot. It’s a street constructed,

financed, named, and to be maintained by the City of Lawton. McNaughton could

have taken any number of simple actions to indicate that he wasn’t granting an

easement to the public—as private property owners commonly do—by, for

instance, posting a “private road” or “residents and guests only” sign along his

property. He of course never did.

       Finally, the majority claims that finding an implied dedication in this case

would amount to “a de facto taking” of private land without just compensation.

But as one can deduce from scanning the dates on the cited cases, Iowa has


       2The Culver court also found persuasive that no government entity applied public funds
to improve the road—another departure from this case. Culver, 224 N.W.2d at 837 (“It is not
shown that [the road improvement] was done at public expense.”).
                                        38


throughout its history accepted and employed the public dedication doctrine for

transfers of private property—particularly streets and roads—to public use:

      A common law dedication of land for a public purpose is well
      recognized in law. It is in no sense a taking of land for public
      purpose, for the public, as represented by the municipality, cannot
      take private property for a public purpose without paying for it.
      Dedication is just what the term signifies. It is the owner’s giving the
      right or easement for public use—the devotion to public use by the
      owner.

Tott, 60 N.W.2d at 515. While parties (and judges) might disagree about its

proper application based on the facts of particular cases, the doctrine itself

suffers no constitutional infirmity and has deep historical roots.

      I thus would affirm the district court’s holding that McNaughton had

publicly dedicated an easement for the public on the paved portion of the street

on his land.

      Christensen, C.J., joins this opinion.